NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3354-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DWAYNE E. DRICKETTS, 1

     Defendant-Appellant.
_______________________

                   Submitted September 14, 2022 – Decided October 18, 2022

                   Before Judges Haas and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 10-04-0439.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven M. Gilson, Designated Counsel, on
                   the brief).

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Debra G. Simms, Deputy Attorney
                   General, of counsel and on the brief).



1
     Referenced in the record also as Dwayne Erick Dricketts and a/k/a "Pimp."
PER CURIAM

      Defendant appeals from a June 9, 2021 Law Division order denying his

petition for post-conviction relief (PCR) without an evidentiary hearing. We

affirm.

                                       I.

      Tried separately to a jury from his codefendant, Tyrell Jackson, defendant

was convicted of first-degree murder, N.J.S.A. 2C:11-3(a)(1) or (2); second-

degree possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a);

and third-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(a). On

January 4, 2013, defendant was sentenced to an aggregate forty-five-year term

of imprisonment with an eighty-five percent period of parole ineligibility

pursuant to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

      In an unpublished opinion, we affirmed defendant's convictions, but

remanded for resentencing to allow the sentencing court to "engage in a

qualitative analysis of the aggravating and mitigating factors" and to "address "

defendant's contention that the possession of a weapon for an unlawful purpose

conviction should have merged into the murder conviction. State v. Dricketts,




                                                                           A-3354-20
                                       2
No. A-3677-13 (App. Div. Apr. 18, 2018) (slip op. at 37). Our Supreme Court

denied certification. State v. Dricketts, 236 N.J. 20, 21 (2018).2

      We incorporate by reference the detailed recitation of the facts contained

in our unpublished opinion. To summarize,

             [t]he charges against defendant and Jackson stemmed
             from the shooting death of Dana Reid on May 9, 2005.
             The State presented evidence at trial that defendant and
             Jackson were engaged in a drug dealing operation
             headed by defendant, Jackson was defendant's close
             friend and the drug operation's "enforcer," defendant
             ordered Jackson to kill Reid after Reid failed to pay for
             drugs defendant gave him to sell, and Jackson shot and
             killed Reid. Witnesses heard defendant threaten to
             shoot Reid, and a witness identified Jackson as the
             person who shot him.

             [Dricketts, slip op. at 2.]

      The eyewitness to the shooting was Reid's girlfriend. Id., slip op. at 3.

She testified at trial that at approximately 12:30 a.m. on May 9, 2005, Reid was

gunned down by Jackson while they were "walking down Madison Avenue in

Elizabeth." Id., slip op. at 4. At the time, she and several of the State's witnesses

stayed at "a house in Elizabeth called the 'Honeycomb' or 'the Honeycomb



2
  Codefendant Jackson was convicted of the same offenses. His convictions
were also affirmed on direct appeal and our Supreme Court denied certification.
State v. Jackson, No. A-2372-11 (App. Div. Sept. 12, 2016), certif. denied, 230
N.J. 556 (2017). Jackson is not a participant in this appeal.
                                                                               A-3354-20
                                           3
Hideout' because 'it was a hideout for drug dealing'" and a haven for drug users

and prostitutes. Ibid. Defendant and several others sold drugs out of the

Honeycomb, and witnesses testified that the drug exchange with defendant that

led to Reid being killed occurred at the Honeycomb. Id., slip op. at 5-6, 12.

      At trial, one of the drug dealers from the Honeycomb testified that, at the

time of the shooting, he saw defendant and Jackson in the area "running," and

they "seemed nervous." Id., slip op. at 11. "A few weeks later, he asked

defendant why he and Jackson were running, and defendant said 'that the y got

at [Reid]' and Jackson had killed him." Id., slip op. at 11 (alteration in original).

In contrast, defendant testified on his own behalf and denied that either he or

Jackson had killed Reid. Although defendant acknowledged giving Reid "five

bottles" of cocaine in early March 2005, defendant explained that it was

compensation for Reid serving as "a lookout for [him]." Defendant also denied

threatening Reid or giving Reid "anything for him to owe [defendant] any

money." Defendant asserted that Reid was shot by another drug dealer by the

name of M.Q.M., a/k/a "Q." 3




3
  We use initials to identify the witnesses involved in this matter to protect their
identity.
                                                                              A-3354-20
                                         4
      However, earlier in the trial, Q had testified for the State and had denied

shooting Reid.     Q admitted selling drugs to Reid but denied having any

"problems with [Reid]," or being "rip[ped] . . . off" by Reid.           Q also

acknowledged being in the area on his way to purchase a sandwich just before

Reid was shot but testified that the shooting had already occurred when he

returned from the sandwich shop. Reid's girlfriend confirmed seeing Q just

before the shooting but denied Q's involvement in the shooting.

      On February 12, 2013, approximately five weeks after defendant was

sentenced, a supervising assistant prosecutor provided defense counsel with

discoverable materials that had not been previously disclosed.            In an

accompanying letter, the prosecutor stated that a "DVD-recorded interview of

[H.P.] by Elizabeth Police Department (EPD) Detective Thomas Dubeau was

inadvertently overlooked and was not turned over to [defendant] as part of . . .

discovery." The prosecutor explained that "[a]lthough the interview contain[ed]

solely inadmissible hearsay information," he was "of the opinion that the DVD

should still have been released . . . in discovery."

      The prosecutor expounded that "[u]pon learning that a copy of th[e]

interview was not given to [defendant]," he "had the circumstances surrounding

the discovery of the DVD memorialized." Additionally, "after watching the


                                                                           A-3354-20
                                         5
interview of [H.P.], [he] ordered [Union County Prosecutor's Office (UCPO)

investigators] . . . to conduct a recorded interview of [P.L.], a potential witness

identified by [H.P.], who was apparently never interviewed by EPD Detective

Dubeau." The prosecutor also forwarded to defense counsel "a DVD copy of

that interview," which was conducted on February 7, 2013, "along with the

corresponding [i]nvestigation [r]eport."

      H.P.'s interview with Dubeau was conducted on April 28, 2006, at the

Essex County Prosecutor's Office. Dubeau told H.P. he was being questioned

because "two names [were] being thrown around" in connection with Reid's

killing – "[ H.P.'s] name and Q's name." In response, H.P. stated he was "locked

up" at the time but his girlfriend, D.B., and her mother, P.L., had told him that

"Q" had killed Reid. According to H.P., P.L. had told him that "she [had] seen

[Q] ditch the gun in the sewer." H.P. also said he had heard that Reid "was going

around beating people [for drugs,]" that Reid could have ripped off Q, and that

Reid's girlfriend and Q had "set [Reid] up."

      H.P. agreed to call P.L. from the interview room to confirm his account.

During the call, although P.L. denied knowing anything about "a gun" in

connection with the shooting, she stated "[t]hat gun is gone." H.P. also called




                                                                             A-3354-20
                                        6
D.B., who told him she only knew what she had heard and did not have any

personal knowledge about the shooting.

      During P.L.'s February 7, 2013 interview with UCPO investigators, P.L.

stated she "didn't see anything" and everything she knew about Reid's shooting

she had heard from "other people talking in the building." She said that although

she had been "clean [for] six years," "back then," she "drank and did drugs" and

"was kind of in a fog." As a result, she could not even recall who had told her

about the incident.

      Based on this post-sentencing disclosure, in March 2019, defendant filed

a PCR petition asserting, among other things, that he was entitled to a new trial

because the State failed to disclose exculpatory evidence in violation of Brady

v. Maryland, 373 U.S. 83, 87 (1963), holding that "the suppression by the

prosecution of evidence favorable to an accused . . . violates due process where

the evidence is material either to guilt or to punishment[.]" Defendant also

asserted that he received ineffective assistance of counsel (IAC) because trial

counsel did not move for a new trial based on the prosecutor's failure to disclose




                                                                            A-3354-20
                                        7
evidence that was material and favorable to defendant in violation of both Rule

3:13-3 and the due process protections in the state and federal constitutions. 4

      In support, defendant submitted a December 26, 2013 certification

prepared by trial counsel in connection with defendant's motion to file his direct

appeal as within time. In the certification, counsel stated defendant's appeal was

delayed because "after sentencing, the State disclosed exculpatory evidence

which needed further investigation." According to counsel, the exculpatory

evidence "was consistent with the third-party guilt theory of the defense."

      Counsel explained that:

                    Initially [he] intended to briefly delay the
            transmittal of appeal until after a motion for a [n]ew
            [t]rial based on newly-discovered evidence pursuant to
            [Rule] 3:20-2 was decided by the trial court. However,
            the investigation of the matter has proven to be more
            complex and time consuming than expected.
            Therefore, so to not cause any further delay of
            [defendant's] appeal, counsel is submitting this appeal
            while concurrently continuing the investigation to
            support a motion for a [n]ew [t]rial.




4
  Defendant's March 2019 petition was initially dismissed as "untimely" because
it was filed "over six years" after the entry of the judgment of conviction , and
defendant did not allege any "facts showing that [the] delay was due to excusable
neglect." Defendant filed a motion for reconsideration, which was granted by
the PCR judge because defendant "made a sufficient showing of excusable
neglect" to "permit th[e c]ourt to relax" the procedural bar. See R. 3:22-12(a)(1).
                                                                              A-3354-20
                                        8
However, counsel never filed a motion for a new trial based on newly discovered

evidence or any other ground.

      The PCR judge conducted oral argument on May 20, 2021. Following

oral argument, the judge entered an order on June 9, 2021, denying defendant's

PCR petition. In an oral opinion of the same date, the judge first addressed

whether a Brady violation had occurred as asserted by defendant. In that regard,

the judge acknowledged that the analysis was governed by the standard set forth

in State v. Russo, 333 N.J. Super. 119 (App. Div. 2000), where this court stated

that "[i]n order to establish a Brady violation, defendant must show that: (1) the

prosecution suppressed evidence; (2) the evidence is favorable to the defense;

and (3) the evidence is material." Russo, 333 N.J. Super. at 134.

      Applying these principles, the judge found "the information withheld from

the defense . . . was not material as there was not a reasonable probability that

the result of the proceeding would have been different had the information been

disclosed to the defense prior to trial." In support, the judge reasoned that

"[H.P.] and [P.L.] . . . did not present any new helpful information that could

have changed the outcome of the case had they been able to testify" because

neither H.P. nor P.L. "had firsthand knowledge of the murder and only knew

what they had heard from other unidentified people," or, in H.P.'s case, "what


                                                                            A-3354-20
                                        9
he had heard from . . . [P.L.]." Therefore, "any testimony that they could have

presented . . . would have been hearsay."

      Additionally, according to the judge, Reid's girlfriend "herself testified at

trial and confirmed with 100 percent certainty that the individual she saw was

[codefendant] Jackson and not Q." Further, "[a] review of the record reveals

trial counsel thoroughly cross-examined Q during which Q was confronted with

prior inconsistent statements."     The judge pointed out that "[t]rial counsel

directly accused Q of being involved in the shooting . . . which Q repeatedly

denied." Additionally, other witnesses "testified that the victim owed a debt to

. . . defendant, . . . defendant was looking for the victim threatening to . . . pop

him, and that [codefendant] Jackson worked for . . . defendant as an enforcer."

One witness in particular "testified that he saw . . . defendant and Jackson

running from the direction of where the shooting occurred during the early hours

of May 9[], 2005 and that defendant later told him that they . . . 'got at' . . . the

victim" and that "Jackson killed . . . Reid."

      Turning to defendant's contention that trial counsel was ineffective by

failing to file a motion for a new trial based on newly discovered evidence, the

judge determined defendant failed to meet his burden to show that counsel's

performance fell below the objective standard of reasonableness set forth in


                                                                               A-3354-20
                                        10
Strickland v. Washington, 466 U.S. 668, 687 (1984), and adopted by our

Supreme Court in State v. Fritz, 105 N.J. 42, 49-58 (1987). Further, the judge

found defendant failed to show that the outcome would have been different

without the purported deficient performance as required under the second prong

of the Strickland/Fritz test.

      The judge posited that "even if th[e] court were to find" deficient

performance, defendant "failed to demonstrate a reasonable probability that said

motion would have been granted and the result of the proceeding would have

been different" based on the nature of "the alleged new evidence" and "the

overwhelming evidence of . . . defendant's guilt." In evaluating whether such a

motion would have been granted, the judge relied on the standard outlined in

State v. Carter, 85 N.J. 300 (1981), where our Supreme Court stated:

             [T]o qualify as newly discovered evidence entitling a
             party to a new trial, the new evidence must be (1)
             material to the issue and not merely cumulative or
             impeaching or contradictory; (2) discovered since the
             trial and not discoverable by reasonable diligence
             beforehand; and (3) of the sort that would probably
             change the jury's verdict if a new trial were granted.

             [Id. at 314.]

      In concluding that defendant failed to meet the Carter test, the judge

stated:


                                                                          A-3354-20
                                      11
                    All three prongs must be satisfied in order for a
             new trial to be warranted. Here the only prong
             defendant . . . is able to satisfy is [p]rong [two] that the
             evidence was discovered at the completion of trial and
             was not discoverable by reasonable diligence
             beforehand. The defendant cannot satisfy [p]rong [one]
             as the statement of . . . [H.P.] is not material to his case.
             At most it can only be considered a somewhat
             contradictory [statement], if admissible at all, due to a
             lack of firsthand knowledge [by] . . . [H.P.].

                    . . . [D]efendant cannot satisfy [p]rong [three] of
             the C[arter] test either because the jury was presented
             with evidence of third[-]party guilt and they . . . rejected
             that theory.

                    All . . . [H.P.'s] statement could have provided to
             the defense was an indication that someone else . . . had
             information that would've contradicted [Reid's
             girlfriend's] testimony at trial that Jackson was the
             shooter.

      Additionally, the judge pointed out that the statement obtained from P.L.

showed "that the only thing she heard" was through unidentified persons. In

contrast, the judge explained that the State presented "overwhelming evidence

of . . . defendant's guilt at trial." Notably,

                    [Reid's girlfriend's] testimony . . . was effectively
             attacked by trial counsel during the trial and the jury
             still chose to convict . . . defendant. As such . . .
             defendant has failed to show that he suffered prejudice
             as a result of . . . trial counsel failing to make such an
             argument.



                                                                             A-3354-20
                                         12
      After applying the governing principles, the judge also concluded that

"viewing the facts alleged in the light most favorable to . . . defendant,"

defendant was "not entitled to an evidentiary hearing" because he "failed to

make a prima facie showing of [IAC]." This appeal followed.

      On appeal, defendant raises the following points for our consideration:

            POINT I - DEFENDANT'S CONVICTIONS MUST
            BE REVERSED BECAUSE THE STATE WITHHELD
            EXCULPATORY EVIDENCE.

            POINT II - THIS MATTER MUST BE REMANDED
            FOR AN EVIDENTIARY HEARING BECAUSE
            DEFENDANT ESTABLISHED A PRIMA FACIE
            CASE OF TRIAL COUNSEL'S INEFFECTIVENESS
            FOR FAILING TO PURSUE A MOTION FOR A NEW
            TRIAL BASED ON NEWLY DISCOVERED
            EVIDENCE.

                                       II.

      In Point I, defendant argues his convictions should be reversed because

"the very specter of Q's guilt compounded by defendant[] being deprived of

pursuing a comprehensive third-party [guilt] defense – predicated upon [H.P.'s]

information having been withheld from defendant – constituted a Brady

violation." He asserts that "[i]rrespective of [H.P.'s] information as to Q having

killed [Reid] constituting hearsay, a Brady violation did exist," especially when




                                                                            A-3354-20
                                       13
the State's key witnesses "had substantial criminal backgrounds which seriously

impacted their credibility."

      The suppression by the prosecution of evidence favorable to a defendant

is a violation of due process "where the evidence is material either to guilt or to

punishment, irrespective of the good faith or bad faith of the prosecution."

Brady, 373 U.S. at 87. As previously stated, three elements must be considered

when deciding whether a Brady violation has occurred: "(1) the evidence at

issue must be favorable to the accused, either as exculpatory or impeachment

evidence; (2) the State must have suppressed the evidence, either purposely or

inadvertently; and (3) the evidence must be material to the defendant's case."

State v. Brown, 236 N.J. 497, 518 (2019).

      Here, it is clear H.P.'s statement contained evidence favorable to the

defense and the State conceded it inadvertently failed to disclose the evidence,

satisfying the first two elements of a Brady violation. Evidence is favorable to

the accused where it simply bolsters a defendant's claims. State v. Nelson, 155

N.J. 487, 497 (1998).     Further, "the Brady disclosure rule applies . . . to

information of which the prosecution is actually or constructively aware," and

knowledge, for Brady purposes, may be imputed from police to prosecutor.

Nelson, 155 N.J. at 497-500; see id. at 519 (Handler, J., concurring in part and


                                                                             A-3354-20
                                       14
dissenting in part) (collecting cases); see also State v. Mustaro, 411 N.J. Super.

91, 102 (App. Div. 2009) (imputing police officer's knowledge of a videotape

of defendant's arrest to the prosecutor).

      As to the third element:

            The materiality standard is satisfied if defendant
            demonstrates that there is a reasonable probability that
            had the evidence been disclosed to the defense, the
            result of the proceeding would have been different.
            Stated another way, the question is whether in the
            absence of the undisclosed evidence . . . the defendant
            receive[d] a fair trial[,] which is understood as a trial
            resulting in a verdict worthy of confidence. If the
            undisclosed evidence was merely cumulative or
            repetitious as to the purpose for which it could have
            been used, the conviction should not be set aside.

            [Russo, 333 N.J. Super. at 134 (citations omitted).]


      To determine "whether there is a reasonable probability that the result of

defendant's trial would have been different had the suppressed evidence been

disclosed," we must consider the evidence suppressed as a whole and not "view

in isolation the impact of each discrete item withheld." Id. at 135. Indeed, the

potential effect of the withheld information must be considered "in the context

of the entire record," State v. Marshall, 123 N.J. 1, 199-200 (1991), with

attention to "the strength of the State's case, the timing of disclosure of the

withheld evidence, the relevance of the suppressed evidence, and the withheld

                                                                            A-3354-20
                                       15
evidence's admissibility."   Brown, 236 N.J. at 519. Because "the issue of

materiality is a mixed question of law and fact," the trial judge's "conclusion

regarding whether defendant sustained his burden of proof is not entitled to the

same deference as his factual findings." Russo, 333 N.J. Super. at 135.

      Applying these principles, we find no error in the PCR judge's

determination that H.P.'s statement was not material. The statement itself and

any testimony H.P. could potentially have given would not have been

admissible. H.P. only reported to police things he had heard from others. He

had no personal knowledge about the shooting or about any alleged gun disposal

by Q. Thus, his testimony would have been inadmissible hearsay. Further, in

her statement, P.L. did not corroborate H.P.'s account that she had seen Q drop

a gun down a sewer. Instead, like H.P., P.L. only reported things she had heard

from others and had no personal knowledge about the shooting.

      Although P.L. told H.P. during their telephone conversation "that gun is

gone," under the circumstances, that comment would not have created a

reasonable doubt as to defendant's guilt given P.L.'s admission of impaired

memory from extensive drug and alcohol use, Q's trial testimony denying any

involvement in the killing, and Reid's girlfriend's eyewitness identification of

the shooter. See Kyles v. Whitley, 514 U.S. 419, 434-35 (1995) (explaining that


                                                                          A-3354-20
                                      16
a "reasonable probability" of a different result is shown when the undisclosed,

favorable evidence "could reasonably be taken to put the whole case in such a

different light as to undermine confidence in the verdict" (citing United States

v. Bagley, 473 U.S. 667, 678, 682 (1985))); United States v. Agurs, 427 U.S.

97, 112 (1976) ("[I]f the omitted evidence creates a reasonable doubt that did

not otherwise exist, constitutional error has been committed."). Here, there was

no Brady violation warranting a new trial.

      In Point II, defendant asserts the case should be remanded for an

evidentiary hearing because he demonstrated that trial counsel was ineffective

by failing to "pursu[e] a motion for a new trial based on newly discovered

evidence (specifically, [H.P.'s] statement)." In support, defendant relies on trial

counsel's certification that the filing of defendant's appeal was delayed in order

to file the motion but points out that the motion was never filed.

      "We review the legal conclusions of a PCR judge de novo," State v.

Reevey, 417 N.J. Super. 134, 146 (App. Div. 2010), but "we review under the

abuse of discretion standard the PCR court's determination to proc eed without

an evidentiary hearing." State v. Brewster, 429 N.J. Super. 387, 401 (App. Div.

2013). Rule 3:22-10(b) provides that a defendant is entitled to an evidentiary

hearing only if: (1) the defendant establishes a prima facie PCR claim; (2) "there


                                                                             A-3354-20
                                       17
are material issues of disputed fact that cannot be resolved by reference to the

existing record"; and (3) "an evidentiary hearing is necessary to resolve the

claims for relief." Indeed, "[i]f the court perceives that holding an evidentiary

hearing will not aid the court's analysis of whether the defendant is entitled to

post-conviction relief, . . . then an evidentiary hearing need not be granted."

Brewster, 429 N.J. Super. at 401 (second alteration in original) (quoting State v.

Marshall, 148 N.J. 89, 158 (1997)).

      "To establish a prima facie case, defendant must demonstrate a reasonable

likelihood that his or her claim, viewing the facts alleged in the light most

favorable to the defendant, will ultimately succeed on the merits." R. 3:22-

10(b). Moreover, a defendant must make that showing "by a preponderance of

the credible evidence." State v. Echols, 199 N.J. 344, 357 (2009) (citing State

v. Goodwin, 173 N.J. 583, 593 (2002)). In particular, to establish a prima facie

IAC claim, a defendant must demonstrate that: (1) counsel's performance was

deficient; and (2) the deficient performance prejudiced the defense. Strickland,

466 U.S. at 687; Fritz, 105 N.J. at 58.

      When reviewing IAC claims, "[j]udicial scrutiny of counsel's performance

must be highly deferential," and courts "must indulge a strong presumption" that

counsel's performance was reasonable. Strickland, 466 U.S. at 689. If the court


                                                                            A-3354-20
                                          18
finds error on counsel's part, "[t]he error committed must be so serious as to

undermine the court's confidence in the jury's verdict or result reached." State

v. Chew, 179 N.J. 186, 204 (2004) (citing Strickland, 466 U.S. at 694). Failure

to meet either prong of the Strickland test results in the denial of a petition for

PCR. State v. Nash, 212 N.J. 518, 542 (2013).

      Defendant's ineffectiveness claim is predicated on counsel's failure to

pursue a motion for a new trial based on newly discovered evidence after the

State disclosed H.P.'s interview. As previously stated:

            To meet the standard for a new trial based on newly
            discovered evidence, [a] defendant must show that the
            evidence is 1) material, and not "merely" cumulative,
            impeaching, or contradictory; 2) that the evidence was
            discovered after completion of the trial and was "not
            discoverable by reasonable diligence beforehand"; and
            3) that the evidence "would probably change the jury's
            verdict if a new trial were granted."

            [State v. Ways, 180 N.J. 171, 187 (2004) (quoting
            Carter, 85 N.J. at 314).]

A defendant must satisfy "all three prongs" of the Carter test to obtain "the relief

of a new trial." Ibid.

      Focusing on prong three of the Carter test, defendant would not be entitled

to a new trial for the same reason that we determined there was no Brady

violation. Critically, the newly disclosed evidence would not alter the earlier


                                                                              A-3354-20
                                        19
verdict in a new trial. Where, as here, a defendant asserts his attorney was

ineffective by failing to file a motion, he must establish that the motion would

have been successful. "It is not ineffective assistance of counsel for defense

counsel not to file a meritless motion . . . ." State v. O'Neal, 190 N.J. 601, 619

(2007). Because a motion for a new trial based on newly discovered evidence

would not have been successful, defendant's IAC claim predicated on trial

counsel's failure to file such a motion must fail. Likewise, we discern no abuse

of discretion in the judge's denial of defendant's PCR claim without conducting

an evidentiary hearing.

      Affirmed.




                                                                            A-3354-20
                                       20